The plaintiffs in error move this court to retax the costs in the above-entitled cause, on the ground that the fees or costs taxed in the trial court and in the United States Court of Appeals for the Indian Territory are in excess of those allowed by law. *Page 159 
The only way that this court may re-examine the taxing of costs in the trial court is on appeal, by means of a bill of exceptions or case-made; and this being an original motion filed in this court, as to the costs taxed in the trial court, the same, as to such costs, is denied for want of jurisdiction of this court.
It further appears from the records of this court that $64 is taxed for printing the record. Under the rules of the United States Court of Appeals for the Indian Territory, records were required to be printed, and were taxed as a part of the costs of the case.
Movants failing to specifically point out wherein the cost for the printing of the record is excessive, the motion as to such item is therefore denied.
All the Justices concur.